Name: Decision of the EEA Joint Committee No 17/97 of 24 March 1997 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: employment;  education;  organisation of transport;  European construction;  land transport
 Date Published: 1997-07-10

 10.7.1997 EN Official Journal of the European Communities L 182/50 DECISION OF THE EEA JOINT COMMITTEE No 17/97 of 24 March 1997 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement of the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 22/96 (1); Whereas Council Directive 96/26/EC of 29 April 1996 on admission to the occupation of road haulage operator and road passenger transport operator and mutual recognition of diplomas, certificates and other evidence of formal qualifications intended to facilitate for these operators the right of freedom of establishment in national and international transport operations (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 Point 19 (Council Directive No 77/796/EEC) in Annex XIII to the Agreement shall be replaced by the following: 19. 396 L 0026: Council Directive 96/26/EC of 29 April 1996 on admission to the occupation of road haulage operator and road passenger transport operator and mutual recognition of diplomas, certificates and other evidence of formal qualifications intended to facilitate for those operators the right to freedom of establishment in national and international transport operations (OJ No L 124, 23. 5. 1996, p. 1). Article 2 The text of sub-heading (vi) in chapter II of Annex XIII and the text of point 28 (Council Directive No 74/561/EEC) in Annex XIII to the Agreement shall be deleted. Article 3 The sub-heading (ix) Admission to the occupation (passengers) in chapter II of Annex XIII, the text of point 35 (Council Directive No 74/562/EEC) and the text of point 36 (Council Regulation (EEC) No 3572/90) in Annex XIII to the Agreement shall be deleted. Article 4 The texts of Council Directive 96/26/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 5 This Decision shall enter into force on 1 April 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 6 This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 24 March 1997. For the EEA Joint Committee The President C. DAY (1) OJ No L 186, 25. 7. 1996, p. 73. (2) OJ No L 124, 23. 5. 1996, p. 1.